DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10667225 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

/JIANYE WU/Primary Examiner, Art Unit 2462